        Case 1:18-cv-00608-YK Document 110 Filed 08/13/19 Page 1 of 2



                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 19-1775
                                    ______________

OWNER OPERATOR INDEPENDENT DRIVERS ASSOCIATION, INC.; NATIONAL
 MOTORIST ASSOCIATION; MARION L. SPRAY; B.L. REEVER TRANSPORT,
 INC.; FLAT ROCK TRANSPORTATION, LLC; MILLIGAN TRUCKING, INC.*;
                 FRANK SCAVO; LAURENCE G. TARR,
                                    Appellants
                               v.

     PENNSYLVANIA TURNPIKE COMMISSION; LESLIE S. RICHARDS, in her
  individual capacity and her official capacities as Chair of the PTC and Secretary of the
 Department of Transportation; WILLIAM K. LIEBERMAN, in his individual capacity
 and his official capacity as Vice Chair of the PTC; BARRY T. DREW, in his individual
   capacity and his official capacity as Secretary-Treasurer of the PTC; PASQUALE T.
 DEON, SR., in his individual capacity and his official capacity as Commissioner of the
    PTC; JOHN N. WOZNIAK, in his individual capacity and his official capacity as
   Commissioner of the PTC; MARK P. COMPTON, in his individual capacity and his
    official capacity as Chief Executive Officer of the PTC; CRAIG R. SHUEY, in his
individual capacity and his official capacity as Chief Operating Officer of the PTC; TOM
 WOLF, Governor of the Commonwealth of Pennsylvania, in his individual capacity and
                              his official capacity as Governor

      *(Amended as per the Clerk’s 04/25/19 Order)
                                 ______________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 1-18-cv-00608)
                           District Judge: Hon. Yvette Kane
                                    ______________

                                  Argued July 9, 2019
                                   ______________

            Before: SHWARTZ, KRAUSE, and FUENTES, Circuit Judges.
         Case 1:18-cv-00608-YK Document 110 Filed 08/13/19 Page 2 of 2



                                    ______________

                                      JUDGMENT
                                    ______________

      This cause came to be considered on the record of the United States District Court

for the Middle District of Pennsylvania and was argued on July 9, 2019.

      On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the Judgment of the District Court entered on April 4, 2019, is hereby

AFFIRMED. Costs taxed against Appellants. All of the above in accordance with the

Opinion of this Court.

                                                ATTEST:


                                                s/ Patricia S. Dodszuweit
                                                Clerk

Dated: 13 August 2019
